           Case 1:20-cv-01713-CFC Document 3 Filed 12/17/20 Page 1 of 1 PageID #: 120
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                         REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                     TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court for the District of Delaware                                                 on the following
      G Trademarks or         G✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                         U.S. DISTRICT COURT
                                            12/17/2020                for the District of Delaware
PLAINTIFF                                                                     DEFENDANT
Koninklijke Philips N.V.                                                       Thales DIS AIS USA LLC (F/K/A Gemalto IOT LLC F/K/A
                                                                               Cinterion Wireless Modules NAFA LLC);Thales DIS AIS
                                                                               Deutschland GmbH (F/K/A Gemalto M2M GmbH);Thales
                                                                               USA, Inc.;Thales S.A.;CalAmp Corp.; Xirgo Technologies,
                                                                               LLC; Laird Connectivity Inc
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,944,935                                 5/17/2011                  Koninklijke Philips N.V.

2 7,554,943                                 6/30/2009                  Koninklijke Philips N.V.

3 8,199,711                                 6/12/2012                  Koninklijke Philips N.V.

4 7,831,271                                 11/9/2010                  Koninklijke Philips N.V.

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                          G
                                                     Amendment                   G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                         (BY) DEPUTY CLERK                                         DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                    Reset
